The opinion of the court was delivered by
Hutchison, J.:
Two mortgage-foreclosure cases, both commenced by the'same plaintiff and against the same defendant, but on different tracts of land, have been consolidated upon appeal. The defendant was Louise Miller, a widow, who has died since the appeal was perfected, and a motion for revivor in the name of the executors of her estate and others was allowed. The appeal in each case has been taken by the plaintiff from the ruling of the trial court granting an extension of the eighteen-months period of redemption under the provisions of chapter 226 of the Laws of 1935, generally known as the second moratorium act of 1935. The- ruling in the case of Kansas City Life Ins. Co. v. Anthony, 142 Kan. 670, 52 P. 2d 1208, is applicable to the facts in these cases and the granting of further extensions under the moratorium law was erroneous.
The judgment is reversed.